Exhibit 10.3

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

EXECUTIVE SEVERANCE AGREEMENT

By this Executive Severance Agreement dated and effective as of August 16, 2011
(“Agreement”), Sears Holdings Corporation and its affiliates and subsidiaries
(“Sears”), and Robert A. Schriesheim (“Executive”), intending to be legally
bound, and for good and valuable consideration, agree as follows:

1. Effect of Severance.

(a) Severance Benefits. Subject to Section 5 below, if Executive is
involuntarily terminated without “Cause” or Executive voluntarily terminates
Executive’s employment for “Good Reason” (as such terms are defined in Section 2
below), Executive shall be entitled to the benefits described in subsection
(i) and (ii) below (collectively referred to herein as “Severance Benefits”).
Executive shall not be entitled to the Severance Benefits if Executive’s
employment terminates for any other reason, including due to death or
“Disability” (as defined in Section 2 below). Executive shall also not be
entitled to Severance Benefits if Executive does not meet all of the other
requirements under this Agreement, including under subsection 4(g).

i. Continuation of Salary.

1. Sears or the appropriate “Sears Affiliate” (as defined in Section 2 below)
shall pay Executive cash severance (“Salary Continuation”) equal to:

A. In the event Executive’s termination of employment (“Date of Termination”)
occurs on or before the first anniversary of Executive’s employment, Executive’s
annual base salary rate as of the Date of Termination; or

B. In the event Executive’s Date of Termination occurs after the first
anniversary of Executive’s employment, Executive’s annual base salary rate as of
the Date of Termination plus Executive’s target bonus for the year in which the
Date of Termination occurs or, if no target bonus has been set for the year in
which the Date of Termination occurs, Executive’s target bonus for the year
immediately preceding the year in which the Date of Termination has occurred.

Notwithstanding the foregoing, in no event will the annual base salary and the
target bonus determined for purposes subsections (A) and (B) above be less than
the annual base salary and the annual incentive opportunity (as set forth in the
Offer Letter, as defined in Section 17), as applicable, in effect with respect
to Executive as of the date of this Agreement.

Subject to subsection (a)(i)(2) below, payment of the Salary Continuation amount
shall commence on Executive’s “Separation from Service” (as defined in Section 2
below) and shall be paid in substantially equal

 

1



--------------------------------------------------------------------------------

installments on each regular salary payroll date for a period of twelve
(12) months following the Separation from Service (the “Salary Continuation
Period”), except as otherwise provided in this Agreement.

To the extent Executive does not execute and timely submit the General Release
and Waiver (in accordance with subsection 4(g) below) by the deadline specified
therein, Salary Continuation payments shall terminate and forever lapse, and
Executive shall be required to reimburse Sears for any portion of the Salary
Continuation paid during the Salary Continuation Period.

2. Notwithstanding anything in this subsection (a)(i) to the contrary, if the
Salary Continuation payable to Executive in accordance with subsection (a)(i)(1)
above during the first six (6) months after Executive’s Separation from Service
would exceed the “Section 409A Threshold” and if as of the date of the
Separation from Service Executive is a “Specified Employee” (as such terms are
defined in Section 2 below), then, payment shall be made to Executive on each
regular salary payroll date during the first six (6) months of the Salary
Continuation Period until the aggregate amount received equals the Section 409A
Threshold. Any portion of the Salary Continuation in excess of the Section 409A
Threshold that would otherwise be paid during such first six (6) months or any
portion of the Salary Continuation that is otherwise subject to Section 409A,
shall instead be paid to Executive in a lump sum payment on the date that is six
(6) months and one (1) day after the date of Executive’s Separation from
Service. In addition, if and to the extent that any payments or benefits to be
provided to Executive hereunder or the Offer Letter are subject to Code
Section 409A and payable upon Executive’s Separation from Service, such payments
or benefits shall be subject to the foregoing provisions of this subsection
(a)(i)(2).

3. All Salary Continuation payments (described under this subsection (a)(i))
will terminate and forever lapse if Executive is employed by a “Sears
Competitor” or “Sears Vendor” (as such terms are defined in subsection 4(c)(ii)
and 4(d)(ii) herein, respectively) during the Salary Continuation Period or in
the event of Executive’s breach (in accordance with Section 11 below), and
Executive shall be required to reimburse Sears for any portion of the Salary
Continuation paid during the Salary Continuation Period.

ii. Continuation of Benefits.

1. During the Salary Continuation Period, Executive will be entitled to
participate in all benefit plans and programs (except as specified in this
subsection (a)(ii)), as an active associate, in which Executive was eligible to
participate on the Date of Termination (subject to the terms and conditions and
continued availability of such plans and programs); provided, however, that
Executive will not be eligible to participate in the long-term disability plan
(as of the 15th day following the Date of Termination), health care flexible
spending account (except

 

2



--------------------------------------------------------------------------------

on an after-tax basis and only through the earlier of the end of Salary
Continuation Period or the calendar year in which the Separation from Service
occurs), Sears paid life insurance and the Sears Holdings 401(k) Savings Plan
(or any other defined contribution plan sponsored by Sears or a Sears Affiliate)
during the Salary Continuation Period. Executive and Executive’s eligible
dependents shall be entitled to continue to participate, as active participants,
in Sears medical and dental plans (subject to the terms and conditions and
continued availability of such plans) during the Salary Continuation Period
(which period shall be in addition to any COBRA continuation coverage to which
Executive and Executive’s eligible dependents may otherwise be entitled under
such plans).

2. If Executive does not timely execute and submit the General Release and
Waiver (in accordance with subsection 4(g) herein) by the deadline specified
therein, Executive shall be required to reimburse Sears for the portion of the
cost for the benefits referred to under subsection (a)(ii)(1) immediately above
paid by Sears during the Salary Continuation Period, and Executive and his
eligible dependents shall instead be eligible for COBRA continuation coverage
under the Sears medical and dental plans as of Executive’s Separation from
Service. For the avoidance of doubt, the “cost” of benefits for purposes of this
Agreement is the employer-paid portion of the applicable premium for such
benefits.

3. Subject to subsection (a)(ii)(4) immediately below, in the event Executive
provides services to another employer and is covered by such employer’s health
benefits plan or program, the medical and dental benefits provided by Sears
hereunder shall be secondary to such employer’s health benefits plan or program
in accordance with the terms of the Sears health benefit plans.

4. All of the benefits described in this subsection (a)(ii) will terminate and
forever lapse if Executive is employed by a Sears Competitor or Sears Vendor
during the Salary Continuation Period or in the event of Executive’s breach (in
accordance with Section 11 below), and Executive shall be required to reimburse
Sears for any portion of the cost for the benefits referred to under subsection
(a)(ii)(1) immediately above paid by Sears during the Salary Continuation
Period, and Executive and his eligible dependents shall instead be eligible for
COBRA continuation coverage under the Sears medical and dental plans as of
Executive’s Separation from Service date.

iii. Other.

1 In addition to the foregoing Severance Benefits, a lump sum payment will be
made to Executive within ten (10) business days following the Date of
Termination in an amount equal to the sum of any base salary and any vacation
benefits that have accrued through the Date of Termination to the extent not
already paid. No vacation will accrue during the Salary Continuation Period.

 

3



--------------------------------------------------------------------------------

2. Notwithstanding the foregoing and anything herein to the contrary, in the
event of Executive’s death during the Salary Continuation Period, any unpaid
portion of the Salary Continuation payable in accordance with subsection (a)(i)
above shall be paid in a lump sum, within sixty (60) days of death (and no later
than amounts would have been paid absent death), to Executive’s estate, and any
eligible dependents who are covered dependents as of the date of death shall
incur a qualifying event under COBRA as a result of such death.

(b) Impact of Termination on Certain Other Plans/Programs.

i. Annual Incentive Plan. Upon Executive’s Date of Termination, Executive’s
entitlement to any award under the applicable annual incentive plan (“AIP”)
sponsored by Sears, shall be determined in accordance with the terms and
conditions of the AIP document regarding termination of employment, except as
otherwise provided in the Offer Letter or in this Agreement.

ii. Long-Term Incentive Program(s). Upon Executive’s Date of Termination,
Executive’s entitlement to any award granted to Executive under a long-term
incentive program (“LTIP”) sponsored by Sears, shall be determined in accordance
with the terms and conditions of the award letter and the LTIP document
regarding termination of employment.

iii. Stock Plan. Upon Executive’s Date of Termination, except as provided in
subsection 5(a) below, Executive’s entitlement to any unvested options,
restricted stock or other equity award granted to Executive under a stock plan
sponsored by Sears shall be determined in accordance with the terms and
conditions of the applicable award agreement and the stock plan document
regarding termination of employment.

(c) Post-Termination Forfeiture of Severance Benefits. If Sears determines after
Executive’s Date of Termination that Executive engaged in activity during
employment with Sears that Sears determines constituted Cause, Executive shall
immediately cease to be eligible for Severance Benefits and shall be required to
reimburse Sears for any portion of the Salary Continuation paid to Executive and
for the cost of other Severance Benefits received by Executive during the Salary
Continuation Period.

2. Definitions. For purposes of this Agreement, each capitalized term in this
Agreement is either defined in the section, exhibit or appendix in which it
first appears or in this Section 2. The following capitalized terms shall have
the definitions as set forth below:

(a) “Cause” shall mean (i) Executive’s continued failure to substantially
perform the job duties (other than a failure resulting from incapacity due to
Disability) which failure is not remedied in a reasonable period of time after
receipt of written notice from Sears specifying such breach; (ii) a material
breach by Executive of Executive’s duties and responsibilities which breach is
demonstrably willful and deliberate on

 

4



--------------------------------------------------------------------------------

Executive’s part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of Sears or the Sears Affiliates and is not
remedied in a reasonable period of time after receipt of written notice from
Sears specifying such breach; (iii) the commission by Executive of a felony; or
(iv) dishonesty or willful misconduct in connection with Executive’s employment.
For the avoidance of doubt, if Executive’s employment is terminated for “Cause”
pursuant to subsection (iii) and it is later determined that Executive did not
commit the felony which was the basis for the termination, Executive’s
termination shall be treated as not terminated for Cause unless Sears
demonstrates that another basis for a Cause termination existed.

(b) “Disability” shall mean disability as defined under the Sears long-term
disability plan (regardless of whether Executive is a participant under such
plan).

(c) “Good Reason” shall mean, without Executive’s written consent: (i) a
reduction of at least ten percent (10%) in the sum of Executive’s annual base
salary and target AIP bonus from those in effect as of the date of this
Agreement; (ii) a change in reporting relationship such that Executive reports
to anyone other than the Chief Executive Offer or the Chairman of the Board of
Sears Holdings Corporation; (iii) after August 22, 2011, Executive no longer
holding the position of Executive Vice President, Chief Financial Officer or an
equivalent or more senior position of Sears Holdings Corporation or a successor
corporation; (iv) Executive’s mandatory relocation to an office more than fifty
(50) miles from the primary location at which Executive is required to perform
Executive’s duties as of the date of this Agreement; (v) Sears Holdings
Corporation ceasing to have securities registered under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or the equivalent applicable law;
or (vi) the failure of a successor company to assume or fulfill the obligations
under this Agreement. In each case, Executive must provide Sears with written
notice of the facts giving rise to a claim that “Good Reason” exists for
purposes of this Agreement, within thirty (30) days of the initial existence
of such Good Reason event (or, if later, the date on which Executive first has
knowledge of such facts), and Sears shall have a right to remedy such event
within sixty (60) days after receipt of Executive’s written notice (“the sixty
(60) day period”). If Sears remedies the Good Reason event within the sixty
(60) day period, the Good Reason event (and Executive’s right to receive any
benefit under this Agreement on account of termination of employment for Good
Reason) shall cease to exist based on the applicable facts (but shall not
preclude a claim for Good Reason based on a different occurrence or different
facts). If Sears does not remedy the Good Reason event within the sixty (60) day
period, and Executive does not incur a termination of employment within thirty
(30) days following the earlier of: (y) the date Sears notifies Executive that
it does not intend to remedy the Good Reason or does not agree that there has
been a Good Reason event, or (z) the expiration of the sixty (60) day period,
the Good Reason event (or any claim of Good Reason) based on the applicable
facts shall cease to exist (but shall not preclude a claim for Good Reason based
on a different occurrence or different facts). Notwithstanding the foregoing, if
Executive fails to provide written notice to Sears of the facts giving rise to a
claim of Good Reason within thirty (30) days of the initial existence of such
Good Reason event (or, if later, the date on which Executive first has knowledge
thereof), the Good Reason event (and Executive’s right to receive any benefit
under this Agreement on account of termination of employment for Good
Reason) shall cease to exist based on the applicable facts as of the
thirty-first (31st) day following the later of its occurrence or Executive’s
knowledge

 

5



--------------------------------------------------------------------------------

thereof (but shall not preclude a claim for Good Reason based on a different
occurrence or different facts). Notwithstanding the foregoing, to qualify as a
Good Reason, any good faith determination of Good Reason made by Executive with
respect to any of the conditions listed above in this subsection 2(c) must
satisfy the “material negative change” requirement under Treasury Regulations
§1.409A-1(n)(2)(i), any successor thereto and other applicable guidance.

(d) “Sears Affiliate” shall mean any person with whom Sears is considered to be
a single employer under Code Section 414 (b) and all persons with whom Sears
would be considered a single employer under Code Section 414 (c), substituting
“50%” for the “80%” standard that would otherwise apply.

(e) “Section 409A Threshold” shall mean an amount equal to two times the lesser
of (i) Executive’s base salary for services provided to Sears and any Sears
Affiliate as an employee for the calendar year preceding the calendar year in
which Executive has a Separation from Service; or (ii) the maximum amount that
may be taken into account under a qualified plan in accordance with Code
Section 401(a)(17) for the calendar year in which Executive has a Separation
from Service. In all events, this amount shall be limited to the amount
specified under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) or any
successor thereto.

(f) “Separation from Service” shall mean a “separation from service” with Sears
(including any Sears Affiliate) within the meaning of Code Section 409A (and
regulations issued thereunder). Notwithstanding anything herein to the contrary,
the fact that Executive is treated as having incurred a Separation from Service
under Code Section 409A and the terms of this Agreement shall not be
determinative, or in any way affect the analysis, of whether Executive has
retired, terminated employment, separated from service, incurred a severance
from employment or become entitled to a distribution, under the terms of any
retirement plan (including pension plans and 401(k) savings plans) maintained by
Sears (including by a Sears Affiliate).

(g) “Specified Employee” shall mean a “specified employee” under Code
Section 409A (and regulations issued thereunder), which shall be determined in
accordance with the provisions of Supplement A to the Supplemental Retirement
Income Plan (as amended and restated effective January 1, 2008).

3. Intellectual Property Rights. Executive acknowledges that Executive’s
development, work or research on any and all inventions or expressions of ideas,
that may or may not be eligible for patent, copyright, trademark or trade secret
protection, hereafter made or conceived solely or jointly within the scope of
employment at Sears or any Sears Affiliate, provided such invention or
expression of an idea relates to the business of Sears or any Sears Affiliate,
or relates to actual or demonstrably anticipated research or development of
Sears or any Sears Affiliate, or results from any work performed by Executive
for or on behalf of Sears or any Sears Affiliate, are hereby assigned to Sears,
including Executive’s entire rights, title and interest. Executive will promptly
disclose such invention or expression of an idea to Executive’s management and
will, upon request, promptly execute a specific written assignment of title to
Sears. If Executive currently holds any inventions or expressions of an idea,
regardless of whether they were published or filed with the U.S. Patent and
Trademark Office or the U.S. Copyright Office, or is under contract to not so
assign, Executive will list them on the last page of this Agreement.

 

6



--------------------------------------------------------------------------------

4. Protective Covenants. Executive acknowledges that this Agreement provides for
additional consideration beyond what Sears or any Sears Affiliate is otherwise
obligated to pay. In consideration of the opportunity for the Severance
Benefits, and other good and valuable consideration, Executive agrees to the
following:

(a) Non-Disclosure of Sears Confidential Information. Executive acknowledges and
agrees to be bound by the following, whether or not Executive receives any
Severance Benefits under this Agreement:

i. Non-Disclosure.

1. Executive will not, during the term of Executive’s employment with Sears or
any Sears Affiliate or thereafter, and other than in the performance of his
duties and obligations during his employment with Sears or as required by law or
legal process, and except as Sears may otherwise consent or direct in writing,
reveal or disclose, sell, use, lecture upon or publish any “Sears Confidential
Information” (as defined in subsection 4(a)(ii) below) until such time as the
information becomes publicly known other than as a result of its disclosure,
directly or indirectly, by Executive in breach of this Agreement; and

2. Executive understands that if Executive possesses any proprietary information
of another person or company as a result of prior employment or otherwise, Sears
expects and requires that Executive will honor any and all legal obligations
that Executive has to that person or company with respect to proprietary
information, and Executive will refrain from any unauthorized use or disclosure
of such information.

ii. Sears Confidential Information. For purposes of this Agreement, “Sears
Confidential Information” means trade secrets and non-public information which
Sears or any Sears Affiliate designates as being confidential or which, under
the circumstances, should be treated as confidential, including, without
limitation, any information received in confidence or developed by Sears or any
Sears Affiliate, its long and short term goals, vendor and supply agreements,
databases, methods, programs, techniques, business information, financial
information, marketing and business plans, proprietary software, personnel
information and files, client information, pricing, and other information
relating to the business of Sears or any Sears Affiliate that is not known
generally to the public or in the industry.

iii. Return of Sears Property. All documents and other property that relate to
the business of Sears or any Sears Affiliate are the exclusive property of
Sears, even if Executive authored or created them. Executive agrees to return
all such documents and tangible property to Sears upon termination of employment
or at such earlier time as Sears may request Executive to do so.

iv. Conflict of Interest. During Executive’s employment with Sears or any Sears
Affiliate and during any Salary Continuation Period, except as may be approved
in writing by Sears, neither Executive nor members of Executive’s

 

7



--------------------------------------------------------------------------------

immediate family (which shall refer to Executive, any spouse or any child) will
have financial investments or other interests or relationships with Sears’ or
any Sears Affiliate’s customers, suppliers or competitors which might impair
Executive’s independence of judgment on behalf of the Company. Also during
Executive’s employment with Sears or any Sears Affiliate and during any Salary
Continuation Period, Executive agrees further not to engage in any activity in
competition with Sears or any Sears Affiliate and will avoid any outside
activity that could reasonably be expected to adversely affect the independence
and objectivity of Executive’s judgment with respect to Sears or any Sears
Affiliate, interfere with the timely and effective performance of Executive’s
duties and responsibilities to Sears or any Sears Affiliate, discredit Sears or
any Sears Affiliate or otherwise conflict with the best interests of Sears or
any Sears Affiliate.

(b) Non-Solicitation of Employees. During Executive’s employment with Sears or
any Sears Affiliate and for twelve (12) months following Executive’s Date of
Termination, whether or not Executive receives any Severance Benefits under this
Agreement, Executive will not, directly or indirectly, solicit or encourage any
person to leave her/his employment with Sears or any Sears Affiliate or assist
in any way with the hiring of any Sears or any Sears Affiliate employee by any
future employer or other entity.

(c) Non-Competition. Executive acknowledges that as a result of Executive’s
position at Sears or any Sears Affiliate, Executive has learned or developed, or
will learn or develop, Sears Confidential Information and that use or disclosure
of Sears Confidential Information is likely to occur if Executive were to render
advice or services to any Sears Competitor.

i. Therefore, for twelve (12) months following Executive’s Date of Termination,
whether or not Executive receives any Severance Benefits under this Agreement,
Executive will not, directly or indirectly, aid, assist, participate in, consult
with, render services for, accept a position with, become employed by, or
otherwise enter into any relationship with (other than having a passive
ownership interest in or being a customer of) any Sears Competitor.

ii. For purposes of this Agreement, “Sears Competitor” means:

1. Those companies listed on Appendix A, each of which Executive acknowledges is
a Sears Competitor, whether or not it falls within the categories in subsection
(ii)(2) immediately below, and further acknowledges that this is not an
exclusive list of Sears Competitors and is not intended to limit the generality
of subsection (ii)(2) immediately below; and

2. Any party (A) engaged in any retail business (whether in a department store,
specialty store, discount store, direct marketing, or electronic commerce or
other business format), that consists of selling furniture, appliances,
electronics, hardware, lawn/garden, auto parts, food/consumables, toys,
seasonal, fitness/sporting goods, apparel and/or pharmacy products, or providing
home improvement, product repair

 

8



--------------------------------------------------------------------------------

and/or home services, with combined annual revenue in excess of $1 billion, or
(B) a party engaged in any other line of business, in which Sears (including any
Sears Affiliate) has commenced business prior to the end of Executive’s
employment, having annual gross sales in that line of business in excess of $100
million.

iii. Executive acknowledges that Sears shall have the right to propose
modifications to Appendix A periodically to include (1) emergent Competitors in
Sears existing lines of business and (2) Competitors in lines of business that
are new for Sears, in each case, with the prior written consent of Executive,
which consent shall not be unreasonably withheld.

iv. Executive further acknowledges that Sears (or Sears Affiliates) does
business throughout the United States, Puerto Rico, U.S. Virgin Islands, Guam
and Canada and that this non-compete provision applies in any state or province
(as applicable) of the United States, Puerto Rico, U.S. Virgin Islands, Guam and
Canada, in which Sears does business.

(d) Restriction on Post-Employment Affiliation with Sears Vendors. Executive
acknowledges that as a result of Executive’s position at Sears or any Sears
Affiliate, Executive has learned or developed, or will learn or develop, Sears
Confidential Information and that use or disclosure of Sears Confidential
Information is likely to occur if Executive were to render advice or services to
any “Sears Vendor” (as defined herein).

i. Therefore, for twelve (12) months from Executive’s Date of Termination,
whether or not Executive receives any Severance Benefits under this Agreement,
Executive will not, directly or indirectly, aid, assist, participate in, consult
with, render services for, accept a position with, become employed by, or
otherwise enter into any relationship with (other than having a passive
ownership interest in or being a customer of) any Sears Vendor.

ii. For purposes of this Agreement, “Sears Vendor” means, the vendors, if any,
listed in Appendix A as well as any vendor with combined annual gross sales of
services or merchandise to Sears in excess of $200 million.

(e) Compliance with Protective Covenants. Executive will provide Sears with such
information as Sears may from time to time reasonably request to determine
Executive’s compliance with this Section 4. Executive authorizes Sears to
contact Executive’s future employers and other entities with which Executive has
any business relationship to determine Executive’s compliance with this
Agreement or to communicate the contents of this Agreement to such employers and
entities. Executive releases Sears, Sears Affiliates, their agents and
employees, from all liability for any damage arising from any such reasonable
and lawful contacts or communications.

(f) Necessity and Reasonableness. Executive agrees that the restrictions set
forth herein are necessary to prevent the use and disclosure of Sears
Confidential Information and to otherwise protect the legitimate business
interests of Sears and Sears Affiliates. Executive further agrees and
acknowledges that the provisions of this Agreement are reasonable.

 

9



--------------------------------------------------------------------------------

(g) General Release and Waiver. Upon Executive’s Date of Termination (whether
initiated by Sears or Executive in accordance with subsection 1(a) above or 5(a)
below) potentially entitling Executive to Severance Benefits, Executive will
execute a binding general release and waiver of claims in a form to be provided
by Sears (“General Release and Waiver”), which is incorporated by reference
under this Agreement. This General Release and Waiver will be in a form
substantially similar to the sample attached hereto as Exhibit A. Sears shall
provide Executive with the actual form of General Release and Waiver upon
Executive’s Date of Termination. If the General Release and Waiver is not signed
within the time required by the waiver or is signed but subsequently revoked,
Executive will not continue to receive any Severance Benefits otherwise payable
under subsection 1(a) above or Section 5 below. Further, Executive shall be
obligated to reimburse Sears for any portion of (i) the Salary Continuation paid
during the Salary Continuation Period under subsection (1)(a)(i) herein, and
(ii) the cost for the benefits provided during the Salary Continuation Period
under subsection (1)(a)(ii) herein.

(h) Exception Request. Notwithstanding the foregoing, Executive may request a
waiver or a specific exception to the non-competition provisions of this
Agreement by written request to the Senior Vice President and President,
Talent & Human Capital Services or Senior Vice President, General Counsel and
Corporate Secretary (or the equivalent) of Sears. Such a request will be given
reasonable consideration and may be granted, in whole or in part, or denied at
Sears’ absolute discretion.

5. Transfer of Shareholdings. Notwithstanding Section 1, in the event
Executive’s employment with Sears is terminated on or after the date of a
“Transfer of Shareholdings” (as defined below) and Executive would otherwise be
entitled to Severance Benefits, as described in Section 1, the amount of
Executive’s Severance Benefits shall be supplemented as provided below:

(a) If the Transfer of Shareholdings occurs after the first twelve (12) months
of Executive’s employment with Sears and Executive’s employment is terminated by
Sears for reasons other than Cause or by Executive for Good Reason, in either
case within twelve (12) months after such Transfer of Shareholdings, Executive
shall vest on the Date of Termination in any portion of any equity or
equity-based award granted to Executive that is scheduled to vest within twelve
(12) months following such date.

(b) For purposes of this Agreement, “Transfer of Shareholdings” shall be defined
as any of the following:

i. the acquisition (in one transaction or a series of related transactions) by
any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Section 13(d) under
the Exchange Act and the rules and regulations promulgated thereunder) from ESL
Investments, Inc. and/or Persons associated with ESL Investments, Inc. of shares
of common stock of Sears Holdings Corporation representing fifty percent
(50%) or more of the total number of then outstanding shares of common stock of
Sears Holdings Corporation; provided that any such acquisition or holding of
beneficial ownership of shares of common stock of Sears

 

10



--------------------------------------------------------------------------------

Holdings Corporation by any underwriter temporarily holding securities pursuant
to an offering of such securities any of the following entities shall not by
itself constitute such a Transfer of Shareholdings hereunder; or

ii. Sears Holdings Corporation ceasing to have securities registered under the
Exchange Act or the equivalent applicable law.

6. Irreparable Harm. Executive acknowledges that irreparable harm would result
from any breach by Executive of the provisions of this Agreement, including
without limitation subsections 4(a), 4(b), 4(c) and 4(d), and that monetary
damages alone would not provide adequate relief for any such breach.
Accordingly, if Executive breaches or threatens to breach this Agreement,
Executive consents to injunctive relief in favor of Sears without the necessity
of Sears posting a bond. Moreover, any award of injunctive relief shall not
preclude Sears from seeking or recovering any lawful compensatory damages which
may have resulted from a breach of this Agreement, including a forfeiture of any
future payments and a return of any payments and benefits already received by
Executive.

7. Non-Disparagement. Executive will not take any actions that would reasonably
be expected to be detrimental to the interests of Sears or any Sears Affiliate,
nor make derogatory statements, either written or oral to any third party, or
otherwise publicly disparage Sears or any Sears Affiliate, its products,
services, or present or former employees, officers or directors, and will not
authorize others to make derogatory or disparaging statements on Executive’s
behalf. Sears shall not authorize and shall take reasonable measures to prevent
its present or former officers and directors from making derogatory or
disparaging statements regarding Executive to any third party. This provision
does not and is not intended to preclude Executive from entering into any
relationship with a Sears Competitor or Sears Vendor after such relationship is
permissible under subsection 4(c) or 4(d), respectively, nor does it preclude
Executive or Sears or any Sears Affiliate from providing truthful testimony in
response to legal process or governmental inquiry.

8. Cooperation. Executive agrees, without receiving additional compensation, to
fully and completely cooperate with Sears, both during and after the period of
employment with Sears or any Sears Affiliate (including any Salary Continuation
Period), with respect to matters that relate to Executive’s period of
employment, in all investigations, potential litigation or litigation in which
Sears is involved or may become involved other than any such investigations,
potential litigation or litigation between Sears and Executive. Sears will
reimburse Executive for reasonable travel and out-of-pocket expenses incurred in
connection with any such investigations, potential litigation or litigation;
provided, however, that the reimbursement of any such expenses that are taxable
to Executive shall be made on or before the last day of the year following the
year in which the expense was incurred, the amount of the expenses eligible for
reimbursement during one year shall not affect the amount of expenses eligible
for reimbursement in any other year, and the right to reimbursement shall not be
subject to liquidation or exchange for another benefit.

9. Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
Sears or Executive in any instance shall not be deemed a waiver of such
provision in the future.

10. Acting as Witness. Executive agrees that both during and after the period of
employment with Sears or any Sears Affiliate (including any Salary Continuation
Period),

 

11



--------------------------------------------------------------------------------

Executive will not voluntarily act as a witness, consultant or expert for any
person or party in any action against or involving Sears or any Sears Affiliate,
unless subject to judicial enforcement to appear as a fact witness only.

11. Breach by Executive. In the event of a breach by Executive of the material
provisions of this Agreement, including without limitation the non-competition
provisions (Section 4) and the non-disparagement provision (Section 7) of this
Agreement, the obligation of Sears or any Sears Affiliate to pay Salary
Continuation or to provide other Severance Benefits under this Agreement will
immediately cease and any Salary Continuation payments already received and the
value of any other Severance Benefits already received will be returned by
Executive to Sears.

12. Severability. If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

13. Governing Law. This Agreement will be governed under the internal laws of
the state of Illinois without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of
Illinois shall have exclusive jurisdiction in any action, lawsuit or proceeding
based on or arising out of this Agreement, and Executive hereby: (a) submits to
the personal jurisdiction of such courts; (b) consents to the service of process
in connection with any action, suit, or proceeding against Executive; and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.

14. Right to Jury. Executive agrees to waive any right to a jury trial on any
claim contending that this Agreement or the General Release and Waiver is
illegal or unenforceable in whole or in part, and Executive agrees to try any
claims brought in a court or tribunal without use of a jury or advisory jury.
Further, should any claim arising out of Executive’s employment, termination of
employment or Salary Continuation Period (if any) be found by a court or
tribunal of competent jurisdiction to not be released by the General Release and
Waiver, Executive agrees to try such claim to the court or tribunal without use
of a jury or advisory jury.

15. Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that Executive’s employment with Sears or
any Sears Affiliate is terminable “at-will” by either party with or without
cause and with or without notice.

16. Other Plans, Programs, Policies and Practices. If any provision of this
Agreement or the Offer Letter conflicts with any other plan, programs, policy,
practice or other Sears document, then the provisions of this Agreement and the
Offer Letter, as applicable, will control, except as otherwise precluded by law.
Executive shall not be eligible for any benefits under the Sears Holdings
Corporation Master Transition Pay Plan or the Kmart Corporation Master Severance
Pay Plan or any successor severance plan or program.

17. Entire Agreement. This Agreement, including any exhibits or appendices
hereto, and the final offer letter issued by Sears and accepted by Executive
(the “Offer Letter”) contain

 

12



--------------------------------------------------------------------------------

and comprise the entire understanding and agreement between Executive and Sears
(including any Sears Affiliate) with respect to the subject matter contained
herein or in the Offer Letter and this Agreement and the Offer Letter fully
supersede any and all prior agreements or understandings between Executive and
Sears with respect to the subject matter contained herein or in the Offer
Letter, and this Agreement and the Offer Letter may be amended only by a writing
signed by Executive and the Chief Executive Officer, Senior Vice President and
President, Talent & Human Capital Services or Senior Vice President, General
Counsel and Corporate Secretary (or equivalent) of Sears.

18. Tax Withholding. Any compensation paid or provided to Executive under this
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive: At the most recent address on file at Sears. If to Sears:   
Sears Holdings Corporation    3333 Beverly Road    Hoffman Estates, Illinois
60179    Attention to both:   

Senior Vice President and President, Talent & Human Capital Services

     

Senior Vice President, General Counsel and Corporate Secretary

20. Assignment. Sears may assign its rights under this Agreement to any
successor in interest, whether by merger, consolidation, sale of assets, or
otherwise. This Agreement shall be binding whether it is between Sears and
Executive or between any successor or assignee of Sears or affiliate thereof and
Executive.

21. Section 409A Compliance. To the extent that a payment or benefit under this
Agreement is subject to Code Section 409A, it is intended that this Agreement as
applied to that payment or benefit comply with the requirements of Code
Section 409A, and the Agreement shall be administered and interpreted consistent
with this intent.

22. Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Sears, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth above.

 

EXECUTIVE     SEARS HOLDINGS CORPORATION

/s/ Robert A. Schriesheim

    BY:  

/s/ J. David Works

Robert A. Schriesheim      

August 15, 2011

   

August 15, 2011

Date     Date

 

14



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. YOU MAY NOT SIGN IT UNTIL ON OR AFTER YOUR LAST DAY OF WORK. IF YOU
DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN SEVEN
(7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD MUST BE IMMEDIATELY
SUBMITTED IN WRITING TO GENERAL COUNSEL, SEARS HOLDINGS CORPORATION,
3333 BEVERLY ROAD, HOFFMAN ESTATES, IL 60179. YOU MAY WISH TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS DOCUMENT.

GENERAL RELEASE AND WAIVER

In consideration for the benefits that I will receive under the attached
Executive Severance Agreement, I, and any person acting by, through, or under me
hereby release Sears Holdings Corporation, its current and former agents,
subsidiaries, affiliates, employees, officers, stockholders, successors, and
assigns (“Sears”) from any and all claims arising out of my employment or the
termination thereof. This General Release and Waiver is to be broadly construed
to encompass all claims of any kind or character whatsoever, whether known or
unknown, based upon any matter occurring prior to my execution of this General
Release and Waiver and including, but without limiting the generality of the
foregoing, any and all claims under the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil
Rights Act of 1866, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act (“ERISA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), the Family and Medical Leave Act (“FMLA”) and any
other federal, state or local constitution, statute, regulation, or ordinance,
and any and all common law claims including, but not limited to, claims for
wrongful or retaliatory discharge, intentional infliction of emotional distress,
negligence, defamation, invasion of privacy, and breach of contract. This
General Release and Waiver does not apply to any claims or rights that may arise
after the date that I signed this General Release and Waiver. I understand that
Sears is not admitting to any violation of my rights or any duty or obligation
owed to me.

Excluded from this General Release and Waiver are any claims which cannot be
waived by law, including but not limited to (1) the right to file a charge with
or participate in an investigation conducted by certain government agencies, and
(2) any rights or claims to benefits accrued under benefit plans maintained by
Sears pursuant to ERISA. I do, however, waive my right to any monetary recovery
should any agency or other third party pursue any claims on my behalf. I
represent and warrant that I have not filed any complaint, charge, or lawsuit
against Sears with any governmental agency and/or any court.

I have read this General Release and Waiver and I understand its legal and
binding effect. I am acting voluntarily and of my own free will in executing
this General Release and Waiver.

I have had the opportunity to seek, and I was advised in writing to seek, legal
counsel prior to signing this General Release and Waiver.

I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. Any immaterial modification of this General Release and
Waiver does not restart the twenty-one (21) day consideration period.

 

Page 1 of 2

Return both pages of the signed General Release and Waiver



--------------------------------------------------------------------------------

GENERAL RELEASE AND WAIVER (continued)

 

I understand that, if I sign the General Release and Waiver, I can change my
mind and revoke it within seven (7) days after signing it by notifying the
General Counsel of Sears in writing at Sears Holdings Corporation, 3333 Beverly
Road, Hoffman Estates, Illinois 60179. I understand that this General Release
and Waiver will not be effective until after this seven (7) day revocation
period has expired.

 

Date:  

SAMPLE ONLY - DO NOT DATE

    Signed by:  

SAMPLE ONLY - DO NOT SIGN

      Witness by:  

SAMPLE ONLY - DO NOT SIGN

 

Page 2 of 2

Return both pages of the signed General Release and Waiver



--------------------------------------------------------------------------------

Executive:    Robert A. Schriesheim   Date:    August 15, 2011        

 

Appendix A

Executive Severance Agreement

 

The following companies (including affiliates and subsidiaries within the same
controlled group of corporations) are included within the definition of “Sears
Competitors”, as referred to under subsection 4(c)(ii)(1) of the Executive
Severance Agreement:

[*****]

[*****] Confidential material redacted and filed separately with the Securities
and Exchange Commission.